DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments and amendments, filed on 07/15/2022 has been entered and carefully considered. Claims 26, 27, 34, 35, 42 and 43 are cancelled. Claims 25, 33 and 41 are amended. Claims 25, 28--33, 36-41 and 44 have been examined and rejected.
 
Response to Amendment and Arguments
3.	Applicant’s amendments and arguments filed on 07/15/2022 with respect to rejections of claims 25, 28-31, 33, 36-41 and 44 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.
					
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 25, 28-30, 33, 36-38, 40, 41 and 44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Justin Khoo (NPL  U by Justin Khoo : "Interactive Shopping Widget for Email", Freshlnbox, 11 January 2016 (2016-01 -11), XP055623177, Retrieved from the  internet: URL:https://web.archive.org/web/20160111191737/https://freshinbox. com/ blog/shopping-in-email-add-to-cart/       [retrieved on 2019-09-17]  hereafter Justin) in view of Jackson et al. (U.S. PGPub 2011/0196933).
As per claims 25, 33 and 41
Justin teaches a method (Justin see page 1,  discloses a method for creating an interactive carousel in email the can add products to a shopping  inside an email client using tabs for email post on iOS and android email clients, webmail ver. of yahoo mail and Gmail), 
the message comprising presentation data  (Justin see the section <style> of the final code, on pages 2/8 to 5/8 of the annex, the style sheet comprising one or more identifiers that define one or more content presentation parameters, #tab1, #tab2, #tab3 in the <style> section);
rendering the message within the email client causing a first presentation of a first set of selectable elements and a first content item within the email client (Justin see the Images of page 1/6, animated in a GIF manner , in the annex, each image corresponding to an interaction with a GUI element, in the following order, tab1 {blue}, tab2 {pink}, tab3 {black}, quantity drop down menu, "buy from Amazon.com" button, as the first set of selectable elements within the email client, wherein the rendering is  presenting a first selectable element within the email client as{ tab3}, corresponding to the black button, and a first content item as the  JPG of the black iphone image below the tab);
receiving, within the email client, a selection of at least one element of the first set of selectable elements (Justin see page 2/6, the user is able to select a color from multiple color blocks to select a color of an iphone, where each color block is associated with corresponding ASIN of the iphone, such as Black:B00MUQ9DLO, see final code Annexes page 6/8 display the black cover item, see " <td style="border:lpx solid #888888"><a href="http://www.amazon.com/dp/BOOMUQ9DLO/"ximg src="http: //freshinbox. com/assets/examples/ add-to-cart/_black-BOOMUQ9DLO.jpg" width="200" height="200" border=0></a></td>").
Justin fails to exclusively teaches fails to exclusively teach and in response to the selection of the at least one element of the first set of selectable elements, concurrently, rendering, within the email client, a second presentation of a second set of selectable elements and a second content item, and obscuring, within the email client, the first presentation of the first set of selectable elements and the first content item.
In a similar field of endeavor Justin teaches and in response to the selection of the at least one element of the first set of selectable elements (Justin see para 0051, 0054. 0059as shown in fig. 4B, an email thread from a micro-blog 436 delivered directly to the user's e-mail inbox in the form of an e-mail message, with it user interact with the thread as the user is interacting with the thread on the micro-blog website, user views the active micro-blog content by clicking on any content which are active, live content and is updated in real time to reflect current changes,  the message 430 includes a drop down menu 460 with selection entries to e-mail the post 462, the photograph 438 in line with the body of the e-mail message are part of the first set of selectable elements representing the one selectable element that is selected and the text of the posting 434 representing the first content item  , if the user desire to view a larger copy of the image than is available in line with the e-mail message the user clicks on the image in the e-mail), concurrently, rendering, within the email client, a second presentation of a second set of selectable elements and a second content item (Jackson see para 0059 . When the user clicks on the image 438, the system enables a user to view a larger version of the image directly in the e-mail application as shown in fig.4E the user interface representing the second representation with the larger image 482 as the second content item with a border 481 and the area graying out or otherwise de-emphasizing the e-mail application in the areas 480 surrounding the photograph as the only selectable member of  set of second selectable element, if the user clicks on the background area 480 of the e-mail surrounding the image 482 return to the e-mail inbox displaying the first set of selectable element and the first content item as the small image ), 
and obscuring, within the email client, the first presentation of the first set of selectable elements and the first content item (Jackson see para 0059, larger version of the image directly in the e-mail application as shown in fig.4E using user interface representing the second representation with the larger image 482 as the second content item with a border 481 and the grayed out selectable area as the presentation of the set of second selectable elements together, as shown completely obscuring the small image 438 as first selectable element and the first content element 434).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify teaching of Justin with the teaching Jackson as doing so would provide an efficient method design active emails with dynamic object reflecting real time changes to render interactive content to receive interaction from the user and display actionable response to the user based on type of interaction (Jackson see para 0006).

As per claims 28, 36 and 44
Justin in view of Jackson teaches the method of claim 25, wherein the actionable message comprises an email message (Justin see page 1,  discloses a method for creating an interactive carousel in email the can add products to a shopping  inside an email client using tabs for email post on iOS and android email clients, webmail ver. of yahoo mail and Gmail).

As per claims 29 and 37
Justin in view of Jackson teaches the method of claim 25, wherein the actionable message comprises an email message presenting at least one selectable element for presentation by the email client (Justin see the Images of page 1/6, animated in a GIF manner , in the annex, each image corresponding to an interaction with a GUI element, in the following order, tab1 {blue}, tab2 {pink}, tab3 {black}, quantity drop down menu, "buy from Amazon.com" button, each representing selectable elements within the email client, wherein the rendering is  presenting a first selectable element within the email client as{ tab3}, corresponding to the black button, and a first content item as the  JPG of the black iphone image below the tab);

As per claims 30 and 38
Justin in view of Jackson teaches the method of claim 29, wherein the at least one selectable element comprises a user interactive control (Justin see page 2/6, the user is able to select a color from multiple color blocks to select a color of an iphone, where each color block is associated with corresponding ASIN of the iphone, such as Black:B00MUQ9DLO, see final code Annexes page 6/8 display the black cover item, see " <td style="border:lpx solid #888888"><a href="http://www.amazon.com/dp/BOOMUQ9DLO/"ximg src="http: //freshinbox. com/assets/examples/ add-to-cart/_black-BOOMUQ9DLO.jpg" width="200" height="200" border=0></a></td>").  

As per claims 32 and 40
Justin in view of Jackson teaches the method of claim 25, further comprising, in response to the selection of the at least one element of the first set of selectable elements, one of obscuring or removing from the second presentation the first set of selectable elements and the first content item (Jackson see para 0059, larger version of the image directly in the e-mail application as shown in fig.4E using user interface representing the second representation with the larger image 482 as the second content item with a border 481 and the grayed out selectable area as the presentation of the set of second selectable elements together, as shown completely obscuring the comment drop down list selectable element, the selectable small image 438 as first selectable element and the first content element 434);

6.	Claims 31 and 39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Justin Khoo (NPL  U by Justin Khoo : "Interactive Shopping Widget for Email", Freshlnbox, 11 January 2016 (2016-01 -11), XP055623177, Retrieved from the  internet: URL:https://web.archive.org/web/20160111191737/https://freshinbox. com/ blog/shopping-in-email-add-to-cart/       [retrieved on 2019-09-17]  hereafter Justin) in view of Jackson et al. (U.S. PGPub 2011/0196933) in view of Sheroy et al. (U.S. PGPub 2015/0156151).
As per claims 31 and 39
Justin in view of Jackson teaches the method of claim 25, yet fails to teach wherein the presentation data comprises a style sheet.
In a similar field of endeavor Sheroy teaches wherein the presentation data comprises a style sheet (Sheroy see para 0052, as shown in fig 5 the HTML &lt;iframe . . . &gt; referenced code object 501 contains a style definition 503 which includes a scroller definition 503, such as provided by CSS3, to animate the ribbon).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teaching of Justin in view of Jackson with the teaching of Sheroy as doing so would provide an efficient method for providing interactivity and dynamic content within email clients without a installed a client side package by combining selected style formatting functionalities with interactive HTML capabilities within an iframe embedding individual visual items within email messages allowing the items to be moved, hidden or shown, flipped, and animated based on timeline, sequence, or other initiation methods (Sheroy see para 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443